Exhibit 10.1

Execution Version

Second Amendment and Consent

This Second Amendment and Consent, dated as of June 28, 2007 (this “Amendment”),
to Credit Agreement, dated as of October 26, 2005 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among, Alpha NR Holding, Inc., a Delaware corporation (“Holdings”),
Alpha Natural Resources, LLC, a Delaware limited liability company (the
“Borrower”), the Lenders and Issuing Banks party thereto from time to time, and
Citicorp North America, Inc., as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent for the Lenders and Issuing
Banks. Capitalized terms used herein but not defined herein are used as defined
in the Credit Agreement.

W i t n e s s e t h:

Whereas, Borrower and Holdings desire to cause a merger of Holdings into Alpha
Natural Resources, Inc. (“ANR, Inc.”), with ANR, Inc. as the surviving
corporation (the “Merger”);

Whereas, the Merger would require certain amendments to the Loan Documents in
order to be permitted thereunder, and the Borrower and Holdings have requested
such amendments be made as set forth herein;

WHEREAS, Borrower and Holdings have requested that the Lenders and
Administrative Agent amend certain terms of the provisions of the Credit
Agreement to permit the Merger and to address certain other matters;

Whereas, the Lenders signatory to an acknowledgment and consent to amendment (an
“Acknowledgment and Consent to Amendment”) and the Administrative Agent have
agreed to consent to such amendment on the terms and subject to the conditions
herein provided.

Now, Therefore, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and other good and valuable consideration, the
adequacy and receipt of which is hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:

Section 1. Amendment.

(a) As of the Effective Date (as defined below), the Administrative Agent,
Borrower, Holdings, and each Lender signatory to an Acknowledgment and Consent
to Amendment hereby agree that the Credit Agreement shall be amended as set
forth in clauses (b), (c), (d), (e), (f), and (g) of this Section 1.

(b) Section 1.01 of the Credit Agreement is hereby amended:

(i) by deleting the definition of “ANR, Inc.” in its entirety and replacing the
following in lieu thereof:

“ANR, Inc.” shall mean Alpha Natural Resources, Inc., a Delaware corporation and
the parent of Borrower.

(ii) by deleting clause (a)(i) in the definition of “Change in Control” in its
entirety and renumbering clauses (a)(ii) through (a)(iii) thereof so as to be in
proper numerical order;

(iii) by deleting the definition of “Holdings” in its entirety and replacing the
following in lieu thereof:

“Holdings” shall mean ANR, Inc. except when used in Section 3.05 and for those
representations and warranties contained in Article III that expressly relate to
the Closing Date, in which case “Holdings” shall mean Alpha NR Holding, Inc; and

(iv) by deleting the amount “$75.0 million” in the definition of “Permitted
Receivables Financing” and replacing in lieu thereof the amount
“$150.0 million”.

(c) Section 5.02(a) of the Credit Agreement is hereby amended by inserting the
words “other than for black lung obligations” immediately after “in the case of
self-insurance”.

(d) Section 6.01 of the Credit Agreement is hereby amended by deleting the last
sentence of such section in its entirety and replacing the following in lieu
thereof:

“Notwithstanding anything to the contrary contained herein, Holdings shall not
be permitted to incur any Indebtedness other than Indebtedness under
Sections 6.01(b), (f), (g), (m), (n), and (q).

(e) Section 6.02(p) of the Credit Agreement is hereby amended by deleting the
reference to clause 6.01(q) contained therein and replacing it with a reference
to clause 6.01(p).

(f) Section 6.06 of the Credit Agreement is hereby amended by deleting
Section 6.06(f) in its entirety and replacing the following in lieu thereof:

“(f) so long as no Default or Event of Default shall have occurred and be
continuing or result therefrom, Holdings may declare and pay dividends or make
other distributions to, or purchase or redeem Equity Interests from, its equity
holders, so long as the aggregate amount of such dividends paid or
distributions, purchases or redemptions made pursuant to this clause (f) in any
fiscal year shall not exceed $20,000,000;

(g) Section 6.08 of the Credit Agreement is hereby amended by deleting the
proviso thereto in its entirety and replacing the following in lieu thereof:

“, provided, that Holdings shall not engage in any business or activity other
than (i) holding membership interests in the Borrower, (ii) paying taxes,
(iii) preparing reports to Governmental Authorities and to its shareholders,
(iv) holding directors and shareholders meetings, preparing corporate records
and other corporate activities required to maintain its corporate structure,
(v) fulfilling obligations pursuant to acquisition or disposition agreements,
(vi) providing Guarantees, to the extent permitted by this Agreement, of the
obligations under the Facilities, the Senior Notes Indenture, the Travelers
Documents and other obligations of its Subsidiaries.”

Section 2. Conditions Precedent. This Amendment shall become effective as of the
date (the “Effective Date”) on which each of the following conditions precedent
shall have been satisfied or duly waived:

(a) Certain Documents. The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:

(i) evidence of the consummation of the Merger on terms reasonably satisfactory
to the Administrative Agent;

(ii) this Amendment, duly executed by each of the Borrower and Holdings, on
behalf of itself and each other Loan Party, and the Administrative Agent;

(iii) an Acknowledgment and Consent to Amendment, in the form set forth hereto
as Exhibit A, duly executed by each of the Required Lenders;

(iv) satisfaction of the Collateral and Guarantee Requirements as required under
the Credit Agreement, as amended hereby, with respect to ANR, Inc.
(notwithstanding that ANR, Inc. is not a Domestic Subsidiary Loan Party),
including:

(1) a counterpart of the Assumption Agreement to the Guarantee and Collateral
Agreement duly executed and delivered to the Administrative Agent on behalf of
ANR, Inc.

(2) delivery to the Administrative Agent of a completed Perfection Certificate
in respect of ANR, Inc. dated the Effective Date and signed by a Responsible
Officer of the Borrower, together with all attachments contemplated thereby,
including the results of a search of the UCC (or equivalent) filings made with
respect to ANR, Inc. in the jurisdictions contemplated by the Perfection
Certificate and copies of the financing statements (or similar documents)
disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted by Section 6.02 of the Credit Agreement or have
been released;

(3) the execution and delivery to the Administrative Agent of all documents,
financing statements, agreements and instruments, and the taking of all such
further actions (including the filing and recording of financing statements,
fixture filings, Mortgages and other documents and recordings of Liens in stock
registries), that may be required under any applicable law, or that the
Administrative Agent may reasonably request and delivery of evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents; and

(4) delivery to the Administrative Agent, on behalf of itself, the Collateral
Agent, the Lenders and each Issuing Bank dated as of the Effective Date, a
favorable written opinion of Bartlit Beck Herman Palenchar & Scott LLP, counsel
for the Loan Parties, and Vaughn R. Groves, General Counsel and Vice President
of the Borrower and ANR, Inc. in form and substance reasonably satisfactory to
the Administrative Agent and covering such matters relating to the Loan
Documents, as amended and supplemented pursuant to the terms hereof, as the
Administrative Agent shall reasonably request.

(iv) such additional documentation as the Administrative Agent may reasonably
require.

(b) Payment of Costs and Expenses. The Administrative Agent and the Lenders
shall have received payment of all costs and expenses, including, without
limitation, all costs and expenses of the Administrative Agent and the Lenders
(including, without limitation, the reasonable fees and out-of-pocket expenses
of counsel for the Administrative Agent) in connection with this Amendment, the
Credit Agreement and each other Loan Document, as required by Section 5 hereof.

(c) Representations and Warranties. Each of the representations and warranties
contained in Section 3 below shall be true and correct.

Section 3. Representations and Warranties. Each of Holdings and the Borrower, on
behalf of itself and each Loan Party, hereby represents and warrants to the
Administrative Agent and each Lender, with respect to all Loan Parties, as
follows:

(a) After giving effect to this Amendment, each of the representations and
warranties in the Credit Agreement and in the other Loan Documents are true and
correct in all material respects on and as of the date hereof as though made on
and as of such date, except to the extent that any such representation or
warranty expressly relates to an earlier date and except for changes therein
expressly permitted by the Credit Agreement.

(b) The execution, delivery and performance by Holdings and the Borrower of this
Amendment have been duly authorized by all requisite corporate or limited
liability company action and will not violate the articles of incorporation or
bylaws (or other constituent documents) of Holdings or the Borrower.

(c) After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing as of the date hereof.

Section 4. Costs and Expenses. As provided in Section 9.05(a) of the Credit
Agreement, the Borrower agrees to reimburse the Administrative Agent for all
reasonable out-of-pocket expenses incurred by the Administrative Agent in
connection with this Amendment, including the reasonable fees, charges and
disbursements of counsel or other advisors for advice, assistance or other
representation in connection with this Amendment.

Section 5. Reference to and Effect on the Loan Documents.

(a) As of the Effective Date, each reference in the Credit Agreement and the
other Loan Documents to “this Agreement,” “hereunder,” “hereof,” “herein,” or
words of like import, and each reference in the other Loan Documents to the
Credit Agreement (including, without limitation, by means of words like
“thereunder”, “thereof” and words of like import), shall mean and be a reference
to the Credit Agreement as amended and as waived hereby with respect to the
certain requirements outlined above, and this Amendment and the Credit Agreement
shall be read together and construed as a single instrument.

(b) Except as expressly amended hereby, all of the terms and provisions of the
Credit Agreement and all other Loan Documents are and shall remain in full force
and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent, any Lender or any Issuer under the Credit
Agreement or any Loan Document, or constitute a waiver or amendment of any other
provision of the Credit Agreement or any Loan Document except as and to the
extent expressly set forth herein.

(d) Each of Holdings, the Borrower and (by its acknowledgement hereof as set
forth on the signature pages hereto) each other Loan Party, hereby confirms that
the guaranties, security interests and liens granted pursuant to the Loan
Documents continue to guarantee and secure the Obligations as set forth in the
Loan Documents and that such guaranties, security interests and liens remain in
full force and effect.

Section 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Receipt by the
Administrative Agent of a facsimile copy of an executed signature page hereof
shall constitute receipt by the Administrative Agents of an executed counterpart
of this Amendment.

Section 7. Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

Section 8. Headings. Section headings contained in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.

Section 9. Waiver of Jury Trial. Each Of The Parties Hereto Irrevocably Waives
Trial By Jury In Any Action Or Proceeding With Respect To This Amendment Or Any
Other Loan Document.

[Signature Pages Follow]

1

In Witness Whereof, the parties hereto have caused this Amendment to be executed
by their respective officers and members thereunto duly authorized, as of the
date indicated above.

      Alpha NR Holding, Inc.

as Holdings
By: /s/ Vaughn Groves
 

 

Name: Vaughn Groves
Title: Vice President
 

Alpha Natural Resources, LLC

as Borrower
By: /s/ Vaughn Groves
 

 

Name: Vaughn Groves
Title: Vice President
 

Citicorp North America, Inc.,

as Administrative Agent
By: /s/ Mason McGurrin
 

 

Name:
Title:
  Mason McGurrin
Vice President

2

For the purposes of Section 5(d) hereof, each other Loan Party set forth below
hereby consents to this Amendment and confirms that all guaranties, security
interest and Liens granted by it, and all its other obligations, pursuant to the
Loan Documents remain in full force and effect.



      ALPHA COAL SALES CO., LLC

(a/k/a Metcoal Sales; a/k/a Spectrum Laboratories)



      ALPHA NATURAL RESOURCES

CAPITAL CORP.



      ALPHA TERMINAL COMPANY, LLC



      ESPERANZA COAL CO., LLC



      DICKENSON-RUSSELL COAL COMPANY, LLC



      DICKENSON-RUSSELL LAND AND RESERVES, LLC



      MAXXIM REBUILD CO., LLC



      MAXXUM CARBON RESOURCES, LLC



      AMFIRE, LLC



      AMFIRE HOLDINGS, INC.



      ALPHA NATURAL RESOURCES

SERVICES, LLC



      MAXXIM SHARED SERVICES, LLC



      AMFIRE WV, L.P.



      BROOKS RUN MINING COMPANY, LLC



      KINGWOOD MINING COMPANY, LLC



      AMFIRE MINING COMPANY, LLC



      ENTERPRISE MINING COMPANY, LLC



      ENTERPRISE LAND AND RESERVES, INC.



      RIVERSIDE ENERGY COMPANY, LLC



      SOLOMONS MINING COMPANY



      BLACK DOG COAL CORP.



      PARAMONT COAL COMPANY

VIRGINIA, LLC



      MCDOWELL-WYOMING COAL COMPANY, LLC



      HERNDON PROCESSING COMPANY, LLC



      KEPLER PROCESSING COMPANY, LLC



      LITWAR PROCESSING COMPANY, LLC



      PREMIUM ENERGY, LLC



      BUCHANAN ENERGY COMPANY, LLC



      CALLAWAY NATURAL RESOURCES, INC.



      CALLAWAY LAND AND RESERVES, LLC



      NICEWONDER CONTRACTING, INC.



      TWIN STAR MINING, INC.



      VIRGINIA ENERGY COMPANY, LLC

(a/k/a Alpha Virginia Energy Company, LLC)



      WHITE FLAME ENERGY, INC.



      MATE CREEK ENERGY, LLC



      POWERS SHOP, LLC

By: /s/ Vaughn Groves
Name: Vaughn Groves
Title: Vice President




      ALPHA LAND AND RESERVES, LLC

By: /s/ Vaughn Groves
Name: Vaughn Groves
Title: President and Manager


3